State's counsel contends that the court was without authority to consider the statement of facts for want of the signature of the trial judge. As stated in the original opinion, the appellant was diligent in his efforts to obtain the statement of facts, and if the law does not permit the consideration of the statement of facts to which reference is made in the original opinion, the appellant is nevertheless entitled to a reversal of the judgment for the reason that he has been denied the statement of facts. See Tex. Jur. Vol. 4, p. 402, sec. 269; p. 450, sec. 312, and p. 453, sec. 313.
The motion is overruled.
Overruled.
HAWKINS, J., absent.